IN THE SUPREME COURT OF NORTH CAROLINA

                                          No. 105A19

                                    Filed 6 December 2019

 IN THE MATTER OF: I.G.C., J.D.D.



      Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) from orders entered on 2

January 2019 by Judge F. Warren Hughes in District Court, Madison County. This

matter was calendared in the Supreme Court on 7 November 2019 but determined on

the record and briefs without oral argument pursuant to Rule 30(f) of the North

Carolina Rules of Appellate Procedure.


      Hockaday & Hockaday, P.A., by Daniel M. Hockaday, for petitioner-appellee
      Madison County Department of Social Services.

      Patrick, Harper & Dixon, LLP, by Amanda C. Perez, for appellee Guardian ad
      Litem.

      Wendy C. Sotolongo, Parent Defender, by J. Lee Gilliam, Assistant Parent
      Defender, for respondent-appellant father.

      Edward Eldred for respondent-appellant mother.


      MORGAN, Justice.


      Respondents, the parents of the minor children I.G.C. (Ivy) and J.D.D. (Jacob)1

(collectively, the children), appeal from the district court’s orders terminating their

parental rights. We conclude that the district court made sufficient findings of fact,



      1    Pseudonyms are used to protect the identity of the juveniles and for ease of
reading.
                                IN RE: I.G.C., J.D.D.

                                  Opinion of the Court



based on clear, cogent, and convincing evidence, to support the court’s conclusions

that grounds existed to terminate respondents’ parental rights, and that such

termination was in the children’s best interests. Accordingly, we affirm the district

court’s orders.

                    Factual Background and Procedural History

      On 27 September 2016, the Madison County Department of Social Services

(DSS) filed petitions alleging that Ivy and Jacob were neglected and dependent

juveniles.   DSS had received a report on 6 September 2016, indicating that

respondent-mother was drinking alcohol, using methamphetamines on a daily basis,

and driving with the children while she was intoxicated. After DSS initiated a case

to investigate this report, respondent-mother twice drove to the DSS office after

drinking, registering a .07 reading on the breathalyzer test on one occasion and a .03

reading on the other. Ivy disclosed to DSS an incident during which respondent-

mother drank “a little” and then hit a guardrail with Ivy in the vehicle. The female

juvenile further disclosed that respondents had a “big fight” with each other while at

a birthday party. Respondent-mother reported to DSS that respondent-father

consumed alcohol, used methamphetamines, and smoked crack cocaine.               DSS

obtained nonsecure custody of both juveniles.

      On 4 November 2016, the district court entered an order which adjudicated Ivy

and Jacob as dependent juveniles.      Although respondents both consented to an

adjudication of neglect based upon the facts alleged in the petition and recounted


                                          -2-
                                  IN RE: I.G.C., J.D.D.

                                   Opinion of the Court



above, the district court dismissed the neglect allegations. The dependency order

from the district court, however, incorporated, inter alia, the above-stated facts as the

basis for the children’s removal from respondents’ home and ordered respondents to

enter into case plans with DSS within ten days of the trial court’s adjudication order.

The children remained in the custody of DSS.              Respondent-mother’s case plan

contained eleven requirements designed to address her issues with parenting,

substance abuse, mental health, domestic violence, stable housing, and employment.

As part of the case plan, respondent-mother was not to incur any new criminal

charges and was required to attend all scheduled visitations and team meetings with

DSS. Respondent-father’s case plan included similar requirements.

      On 23 October 2017, the district court entered a permanency planning order

which found that respondents had only made minimal progress toward completing

their respective case plans.     The permanent plan was set as adoption, with a

concurrent plan of guardianship.        The district court relieved DSS of further

reunification efforts and ordered DSS to file termination of parental rights petitions

within sixty days.

      On 18 January 2018, DSS filed motions in the cause to terminate respondents’

parental rights on the grounds of neglect, willfully leaving the children in a placement

outside the home for more than twelve months without making reasonable progress

in correcting the removal conditions, and willful abandonment. See N.C.G.S. § 7B-

1111(a)(1), (2), (7) (2017). The termination hearing was conducted during the time


                                           -3-
                                  IN RE: I.G.C., J.D.D.

                                    Opinion of the Court



period of 25-26 September 2018. On 2 January 2019, the district court entered orders

finding that the evidence established facts sufficient to support the termination of

both respondents’ parental rights pursuant to N.C.G.S. § 7B-1111(a)(1)–(2). The

district court also concluded that it was in the children’s best interests for the parents’

rights to be terminated and therefore, terminated respondents’ parental rights. Each

respondent appealed to this Court pursuant to N.C.G.S. §§ 7A-27(a)(5) and 7B-

1001(a1)(1).

                              Respondent-mother’s Appeal

      Respondent-mother argues that the district court erred by concluding that

grounds existed to terminate her parental rights. She contends that the district

court’s ultimate findings and conclusions as to grounds for termination were

unsupported in light of the evidence presented regarding the progress that

respondent-mother had made in completing her case plan by the time of the

termination hearing. We disagree.

      A termination of parental rights proceeding consists of an adjudicatory stage

and a dispositional stage. N.C.G.S. §§ 7B-1109, -1110 (2017); In re Montgomery, 311

N.C. 101, 110, 316 S.E.2d 246, 252 (1984). At the adjudicatory stage, the petitioner

bears the burden of proving by “clear, cogent, and convincing evidence” the existence

of one or more grounds for termination under section 7B-1111(a) of our General

Statutes. N.C.G.S. § 7B-1109(e), (f). We review a district court’s adjudication “to

determine whether the findings are supported by clear, cogent and convincing


                                            -4-
                                  IN RE: I.G.C., J.D.D.

                                   Opinion of the Court



evidence and the findings support the conclusions of law.” In re Montgomery, 311

N.C. at 111, 316 S.E.2d at 253 (citing In re Moore. 306 N.C. 394, 404, 293 S.E.2d 127,

133 (1982)). If the petitioner meets its burden during the adjudicatory stage, “the

court proceeds to the dispositional stage, at which the court must consider whether it

is in the best interests of the juvenile to terminate parental rights.” In re D.L.W., 368

N.C. 835, 842, 788 S.E.2d 162, 167 (2016) (citing In re Young, 346 N.C. 244, 247, 485

S.E.2d 612, 614–15 (1997); N.C.G.S. § 7B-1110).

      Section 7B-1111(a)(2) allows for the termination of parental rights if “[t]he

parent has willfully left the juvenile in foster care or placement outside the home for

more than 12 months without showing to the satisfaction of the court that reasonable

progress under the circumstances has been made in correcting those conditions which

led to the removal of the juvenile.” N.C.G.S. § 7B-1111(a)(2).

      Respondent-mother’s limited achievements in correcting the circumstances

that led to the removal of the children throughout the history of this case are well-

documented in the district court’s findings of fact. She appears to tacitly accept that

the district court’s finding that she “made minimal progress on her DSS case plan . . .

until after the [c]ourt[-]ordered efforts ceased in September[ ] 2017” was supported

by the evidence. Respondent-mother concedes that the court properly found that she

never completed a substance abuse intensive outpatient program (SAIOP) or

inpatient substance abuse treatment, as recommended, never completed a

recommended eighteen-week domestic violence program, missed seventeen of thirty-


                                           -5-
                                 IN RE: I.G.C., J.D.D.

                                  Opinion of the Court



nine drug screens and tested positive on two other occasions, and committed two

driving while intoxicated (DWI) offenses after she entered into the case plan.

      Respondent-mother does, however, challenge the content and the context of

many of the district court’s findings regarding her progress between the court’s

cessation of reunification efforts and the termination hearing. We limit our review of

challenged findings to those that are necessary to support the district court’s

determination that the stated ground existed to terminate respondent’s parental

rights. In re T.N.H., 831 S.E.2d 54, 58–59 (N.C. 2019) (citing In re Moore, 306 N.C.

at 404, 293 S.E.2d at 133).

      First, respondent-mother argues that the district court incorrectly found that

she had not maintained stable employment for a minimum of six months. This

argument is contrary to respondent-mother’s own testimony at the termination

hearing, in which she acknowledged that, after a five-month gap in employment, she

started a job at Dollar Tree in April 2018, less than six months before the termination

hearing.

      Respondent-mother next asserts that the district court erred by finding that

she failed to obtain stable housing for at least six months. She candidly acknowledges

that the court correctly found that she had “moved at least four (4) times during the

pendency of this case,” yet represents that her frequent residential changes did not

signal instability. Respondent-mother also claims that she had been residing at her

current address for six months. The district court found that respondent-mother had


                                          -6-
                                IN RE: I.G.C., J.D.D.

                                 Opinion of the Court



been living at her current residence since April 2018.    The termination hearing

occurred at the end of September 2018, meaning that respondent-mother was days

shy of having resided at the residence for the designated six-month minimum period

of time. In light of this computation of time, respondent-mother had not yet fully

achieved a full six-months of stable housing, thus verifying the correctness of the

district court’s finding on this matter. Moreover, the district court did not err in

interpreting respondent-mother’s frequent moves as further evidence of housing

instability.

       Respondent-mother further urges us to determine that the district court’s

findings were improper in that its assessment of her progress with parenting skills

and substance abuse, mental health, and domestic violence treatment did not fairly

credit the progress that she had made in these areas. Indeed, although the court

found that respondent-mother had completed multiple parenting courses, had

participated in treatment for substance abuse and domestic violence, and had

achieved three recent negative drug screens, the district court also found that the

substance abuse and domestic violence treatments were at a lower level of duration

and intensity than recommended and were never approved by the tribunal. For

instance, instead of the eighteen-week substance abuse program required by her case

plan, respondent-mother only “participated in a six[-]week program with a non-

licensed therapist[.]”   Respondent-mother also never completed an SAIOP or

inpatient substance abuse treatment. Thus, while respondent-mother was making


                                         -7-
                                 IN RE: I.G.C., J.D.D.

                                  Opinion of the Court



some progress as of the time of the termination hearing, it was not the level of

progress required by her case plan. By respondent-mother’s own admission during

the termination hearing, she would not feel comfortable having the children returned

to her care for another “year, year and a half” because she feared the possibility that

she would relapse. While respondent-mother was getting closer to completing various

aspects of her case plan such as maintaining stable housing and employment, she

still failed to complete the recommended treatment needed to fully address the core

issues of substance abuse and domestic violence which had played the largest roles

in the children’s removal.

       The district court’s findings reflect that it considered all of respondent-

mother’s efforts up to the time of the termination hearing, weighed the evidence

before it, and then made findings which showed that respondent-mother waited too

long to begin working on her case plan and that, as a result, she had not made

reasonable progress toward correcting the conditions that led to the children’s

removal by the time of the termination hearing.          Therefore, the court properly

concluded that respondent-mother’s rights should be terminated based upon that

failure.

       The district court’s conclusion that the ground of failure to make reasonable

progress existed pursuant to N.C.G.S. § 7B-1111(a)(2) is sufficient in and of itself to

support termination of respondent-mother’s parental rights. See In re T.N.H., 831

S.E.2d at 62.    Furthermore, respondent-mother does not challenge the court’s


                                          -8-
                                 IN RE: I.G.C., J.D.D.

                                   Opinion of the Court



conclusion that termination of her parental rights was in her children’s best interests.

See N.C.G.S. § 7B-1110(a).      Accordingly, we affirm the district court’s orders

terminating respondent-mother’s parental rights.

                             Respondent-father’s Appeal

      Counsel for respondent-father has filed a no-merit brief on behalf of this parent

pursuant to N.C.R. App. P. 3.1(e). Counsel has advised respondent-father of his right

to file pro se written arguments on his own behalf and has provided respondent-father

with the documents necessary to do so. Respondent-father has not submitted any

written arguments to this Court.

      We independently review issues contained in a no-merit brief filed pursuant to

Rule 3.1(e). In re L.E.M., 831 S.E.2d 341, 345 (N.C. 2019). Respondent-father’s

attorney filed a twenty-two-page brief in which counsel identified three issues that

could arguably support an appeal, but also explained why counsel believed that each

of the issues lacked merit. Based upon our careful review of the issues identified in

the no-merit brief in light of our consideration of the entire record, we are satisfied

that the district court’s 2 January 2019 orders were supported by competent evidence

and based on proper legal grounds. Consequently, we affirm the district court’s

orders terminating respondent-father’s parental rights.

      AFFIRMED.




                                           -9-